Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “second valve device”, “third valve device” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “second valve device”, “third valve device” as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: See above drawing objections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 1 is amended to recite:
 “
…a first precursor container of the plurality of precursor containers being connected to a first reaction chamber of the plurality of reaction chambers…
”
Followed by …
“
separated from the first precursor container and the first reaction chamber respectively …
“
It is uncertain which of either the “first precursor container” or “first reaction chamber” is “…separated from the first precursor container and the first reaction chamber respectively..”. Neither of the “first precursor container” and “first reaction chamber” is supported by the as-filed specification as “…separated from the first precursor container and the first reaction chamber respectively..”. Following upwards in the claim’s structure, the Examiner can only conclude that it is “a plurality of precursor containers” that is “separated from the first precursor container and the first reaction chamber respectively …”. The below actions assumes this interpretation.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 4 requires “…the first valve device (Applicant’s 319; Figure 4) includes a vacuum valve, as claimed by claim 4”. Applicant’s specification contradicts the claim. Claim 4 cannot be examined against a prior art reference until this discrepancy is cured.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations:
“
…a first precursor container of the plurality of precursor containers being connected to a first reaction chamber of the plurality of reaction chambers…
”
Followed by …
“
separated from the first precursor container and the first reaction chamber respectively …
“
It is uncertain which of either the “first precursor container” or “first reaction chamber” is “…separated from the first precursor container and the first reaction chamber respectively..”. 
There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the second chamber”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cruse; James P. et al. (US 20110265814 A1) in view of Pomarede; Christophe et al. (US 20130203267 A1). Cruse teaches a reaction gas supply system (101; Figure 2) configured to supply reaction gas to a plurality of reaction chambers (110,111; Figure 2-Applicant’s 301, 317; Figure 4), comprising: a plurality of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]), a first precursor container (204-first gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) of the plurality of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) being connected to a first reaction chamber (110; Figure 2-Applicant’s 301 or 317; Figure 4-Not shown by Applicants) of the plurality of reaction chambers (110,111; Figure 2-Applicant’s 301, 317; Figure 4), separated from the first precursor container (204-first gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) and the first reaction chamber (110; Figure 2-Applicant’s 301 or 317; Figure 4-Not shown by Applicants) respectively, a second precursor container (204-second gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) of the plurality of precursor container (204; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) being connected to a second reaction chamber (111; Figure 2-Applicant’s 301 or 317; Figure 4-Not shown by Applicants) of the plurality of reaction chambers (110,111; Figure 2-Applicant’s 301 or 317; Figure 4); and a plurality of supply regulator devices (valves; Figure 2-Applicant’s 320; Figure 4; [0048]) – claim 1. Per the above grounds of 112(b), the Examiner can only conclude that Applicant intended to claim “a plurality of precursor containers” that is “separated from the first precursor container and the first reaction chamber respectively …”. This is clearly established by Cruse’s statements at [0030]:
“
Each gas source may be provided to each processing volume independently or to both processing volumes simultaneously, for example, to perform the same process in both process chambers 110, 111 simultaneously.
“
Cruse further teaches:
the first precursor container (204-first gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) includes a container (204; Figure 2-”gas sources (not shown)”; [0030]) for storing a non-gaseous precursor and a gas transfer pipeline (piping as shown; Figure 2-Applicant’s 310, 314, 316; Figure 4) connecting the container (204; Figure 2-”gas sources (not shown)”; [0030]) and the first reaction chamber (110; Figure 2-Applicant’s 301 or 317; Figure 4-Not shown by Applicants) , the gas transfer pipeline (piping as shown; Figure 2-Applicant’s 310, 314, 316; Figure 4) being configured to transfer the reaction gas generated by the non-gaseous precursor stored in the container (204; Figure 2-”gas sources (not shown)”; [0030]) through volatilization to the first reaction chamber (110; Figure 2-Applicant’s 301 or 317; Figure 4-Not shown by Applicants) - claim 7. Applicant’s claim requirement of “for storing a non-gaseous precursor” and “through volatilization to the first reaction chamber” are intended use claim requirement for the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The system according to claim 8, further comprising: -5-Attorney Docket No. 00191.0068. OQUS a plurality of flow control devices (242, 244, 218, 226, 232, ...; Figure 2-Applicant’s 307; Figure 4), each of the plurality of flow control devices (242, 244, 218, 226, 232, ...; Figure 2-Applicant’s 307; Figure 4) being connected to a corresponding precursor container (110,111; Figure 2-Applicant’s 301 or 317; Figure 4) and being arranged in the gas transfer pipeline (piping as shown; Figure 2-Applicant’s 310, 314, 316; Figure 4) and configured to control a flow of the reaction gas transferred to the reaction chamber – claim 9
The system according to claim 9, wherein: in a gas transfer direction of the gas transfer pipeline (piping as shown; Figure 2-Applicant’s 310, 314, 316; Figure 4), a connection point (any piping junctions between valves) of the pipeline unit (Applicant’s 171-173; Figure 3; see 9/16/22 statement) and the gas transfer pipeline (piping as shown; Figure 2-Applicant’s 310, 314, 316; Figure 4) is located upstream (upstream positions of illustrated valves) of the flow control device (242, 244, 218, 226, 232, ...; Figure 2-Applicant’s 307; Figure 4) – claim 10
Cruse does not teach:
a supply regulator device (Applicant’s 320; Figure 4; [0048]) of the plurality of supply regulator devices (valves; Figure 2-Applicant’s 320; Figure 4; [0048]) being arranged between the first precursor container (204-first gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) and the second precursor container (204-second gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4), and the supply regulator device (Applicant’s 320; Figure 4; [0048]) being configured to connect the first precursor container (204-first gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) and the second precursor container (204-second gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4), to enable the first precursor container (204-first gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) to supply a precursor to the second [reaction] chamber (111; Figure 2-Applicant’s 301 or 317; Figure 4-Not shown by Applicants) in response to the second precursor container (204-second gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) being unable to supply the precursor sufficiently to the second chamber – claim 1. Applicant’s claim requirement of “…response to the second precursor container (204-second gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) being unable to supply the precursor sufficiently to the second chamber…” is a claim requirement of intended us in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The system according to claim 1, wherein: the supply regulator device (Applicant’s 320; Figure 4; [0048]) includes pipeline units (not shown by Applicants) and pipeline control units (Applicant’s 319; Figure 4; [0048]), a number of the pipeline units (not shown by Applicants) being equal to a number of the pipeline control units (Applicant’s 319; Figure 4; [0048]), a pipeline control unit (Applicant’s 319; Figure 4) being configured to control on/off of a corresponding pipeline unit (Applicant’s 171-173; Figure 3; see 9/16/22 statement), and a pipeline unit (Applicant’s 171-173; Figure 3; see 9/16/22 statement) being connected between the first precursor container (204-first gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) and the second precursor container (204-second gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) for transferring the reaction gas, as claimed by claim 2
The system according to claim 2, wherein: the pipeline unit (Applicant’s 171-173; Figure 3; see 9/16/22 statement) includes a first pipeline (Applicant’s 320; Figure 4), two ends of the first pipeline (Applicant’s 320; Figure 4) being connected to the pair of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]), respectively; and the pipeline control unit (Applicant’s 319; Figure 4) includes a first valve device (Applicant’s 319; Figure 4), the first valve device (Applicant’s 319; Figure 4) being arranged in the first pipeline (Applicant’s 320; Figure 4) for controlling on/off of the first pipeline (Applicant’s 320; Figure 4), as claimed by claim 3
The system according to claim 2, wherein: the pipeline unit (Applicant’s 171-173; Figure 3; see 9/16/22 statement) includes a second pipeline (Applicant’s 523; Figure 5) and a third pipeline (Applicant’s 524; Figure 5), two ends of the second pipeline (Applicant’s 523; Figure 5) and two ends of the third pipeline (Applicant’s 524; Figure 5) being connected to the first precursor container (204-first gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) and the second precursor container (204-second gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4); and the pipeline control unit (Applicant’s 319; Figure 4) includes a second valve device (Not shown by Applicants) and a third valve device (Not shown by Applicants), the second valve device (Not shown by Applicants) and the third valve device (Not shown by Applicants) being arranged in the second pipeline (Applicant’s 523; Figure 5) and the third pipeline (Applicant’s 524; Figure 5), respectively, being configured to control on/off of the second pipeline (Applicant’s 523; Figure 5) and the -4-Attorney Docket No. 00191.0068. OQUS third pipeline (Applicant’s 524; Figure 5), and causing the second pipeline (Applicant’s 523; Figure 5) and the third pipeline (Applicant’s 524; Figure 5) to be have a one direction passage, and an on direction of the second pipeline (Applicant’s 523; Figure 5) controlled by the second valve device (Not shown by Applicants) being opposite to an on direction of the third pipeline (Applicant’s 524; Figure 5) controlled by the third valve device (Not shown by Applicants), as claimed by claim 5
The system according to claim 5, wherein each of the second valve device (Not shown by Applicants) and the third valve device (Not shown by Applicants) includes a vacuum valve and a one-way valve, as claimed by claim 6
The system according to claim 7, wherein: the pipeline unit (Applicant’s 171-173; Figure 3; see 9/16/22 statement) is connected between gas transfer pipelines (Applicant’s 310, 314, 316; Figure 4) of the first precursor container (204-first gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) and the second precursor container (204-second gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) and configured to transfer the reaction gas between the gas transfer pipelines (Applicant’s 310, 314, 316; Figure 4) of the first precursor container (204-first gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4) and the second precursor container (204-second gas source; Figure 2-”gas sources (not shown)”; [0030]-Applicant’s 306, 312; Figure 4), as claimed by claim 8
The system according to claim 1, wherein: a number of the plurality of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) and is equal to a number of the plurality of reaction chambers (110,111; Figure 2-Applicant’s 301, 317; Figure 4); the plurality of precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) and the plurality of reaction chambers (110,111; Figure 2-Applicant’s 301, 317; Figure 4) are arranged in a one-to-one correspondence, as claimed by claim 11
Pomarede also teaches a wafer processing including precursor containers (10A, 10B; Figure 3) that are interconnected through supply regulator devices (14A, 16A, 14B, 16B; Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Cruse to interconnect Cruse’s precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) as taught by Pomarede.
Motivation for Cruse to interconnect Cruse’s precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) as taught by Pomarede is for delivery a “gas mixture” as taught by Pomarede ([0041], [0057]).
Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
"Second valve device" and "third valve device" are shown in FIG. 5, for example, "vacuum valve 519", "one-way valve 520", "vacuum valve 521," and "one-way valve 522." See also, e.g., Applicant's specification, [0055].
“
In response, Applicant has yet to clearly indicate a 1:1 correspondence between the claimed and not shown features and a single corresponding feature for the single claimed component. Which of the "vacuum valve 519", "one-way valve 520", "vacuum valve 521," and "one-way valve 522." is the "Second valve device" and "third valve device"? The objection is maintained.
Applicant states:
“
The specification is objected to as alleged failing to provide proper antecedent basis for the claimed subject matter. Office Action at 4. Applicant respectfully disagrees. As discussed above in the Objection to Drawings, all the subject matter of the claims are shown in the drawings and disclosed in the specification, for example, paragraphs [0040], [0044], [0046], and [0055] of the Applicant's specification. Therefore, in contrast to the Office's assertions, the specification provides proper antecedent basis for the claimed subject matter.
“
In response, the Examiner has removed some of the prior drawing and associated specification objections, however, as noted, objections remain.
Applicant states:
“
Applicant respectfully traverses the rejection of claim 4 under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. Applicant respectfully disagrees. 
The present application discloses that "the pipeline unit of the supply regulator device includes a first pipeline 320[, t]he first pipeline 320 is connected between the two precursor containers (308, 312) . . . two ends of the first pipeline 320 are connected to two pipelines (305, 310) corresponding to the two precursor containers (308, 312), respectively[, t]he pipeline control unit includes a first valve device 319[, t]he first valve device 319 is arranged in the first pipeline 320 . . . [t]he first valve device 319 includes a vacuum valve, etc." Applicant's specification, [0048]. That is, paragraph [0048] of the specification provides proper antecedent basis for the claimed subject matter of claims 3 and 4.
“
In response, the Examiner maintains his grounds of rejection and notes that Applicant’s first valve device (Applicant’s 319; Figure 4) is not connected to any vacuum source whereby such valve could be reasonably considered as a “vacuum valve”. Regardless, such a designation for a valve as being vacuum or otherwise is an intended use requirement for said valve in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Applicant states:
“
Cruse and Pomarede, whether taken alone or in any combination, fail to disclose at least these elements. In the rejection of claim 1, the Office conceded that Cruse does not teach "a supply regulator device . .. of the plurality of supply regulator devices . . .being arranged between a pair of precursor containers .. .and the supply regulator device ... being configured to connect the pair of precursor containers," but asserted that Pomarede teaches "a wafer processing including precursor containers .. .that are interconnected," referring to FIG. 3 of Pomarede for support. Office Action at 7 and 11. The Office further asserted "[m]otivation for Cruse to interconnect Cruse's precursor containers . .. as taught by Pomarede is for delivery a 'gas mixture' as taught by Pomarede." Id. at 11.
“
And…
“
Cruse discloses a twin chamber processing system including the two process chambers and a single shared gas panel. See, e.g., Cruse, [0021] and FIG. 2. Pomarede discloses an apparatus for vapor deposition, including, a plurality of precursor containers connected to a single reaction chamber and configured to supply different chemicals to the single reaction chamber. See, e.g., Pomarede, [0040] and FIGs. 3-5. That is, for one of ordinary skill in the art, modifying the twin chamber processing system of Cruse as taught by Pomarede, at best can be argued to disclose a system with two chambers and two shared gas panels for delivery different chemicals to the two chambers. There is no motivation to modify the twin chamber processing system of Cruse as taught by Pomarede to obtain a twin chamber processing system with two shared gas panels for delivery same chemicals to the two chambers.
“
In response, as further articulated above in the Examiner’s new grounds for rejection as necessitated by Applicant’s amendments, Per the above grounds of 112(b), the Examiner can only conclude that Applicant intended to claim “a plurality of precursor containers” that is “separated from the first precursor container and the first reaction chamber respectively …”. This is clearly established by Cruse’s statements at [0030]:
“
Each gas source may be provided to each processing volume independently or to both processing volumes simultaneously, for example, to perform the same process in both process chambers 110, 111 simultaneously.
“
As a result, although Cruse does not illustrate such an interchange between Cruse’s precursors, it is abundantly clear that Cruse indeed teaches such transfers. In support of additional not shown structure by Cruse to perform such transfers, the Examiner provides Pomarede who clearly illustrates Cruse’s discussed precursor source inter-transfers.
Applicant states:
“
In view of the above, the Office has neither properly determined the scope and content of the cited references nor properly ascertained the differences between the claimed invention and the cited references. Moreover, the Office has articulated no reason as to why one of ordinary skill in the art would find the claimed combination obvious in view of the references, despite these differences. For at least this reason, no prima facie case of obviousness has been established with respect to claim 1, and claim 1 is thus allowable. Claims 2, 3, and 5-11 are also allowable at least by virtue of their dependence from claim 1.
“
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation for Cruse to interconnect Cruse’s precursor containers (204; Figure 2-”gas sources (not shown)”; [0030]) as taught by Pomarede is for delivery a “gas mixture” as taught by Pomarede ([0041], [0057]).
Applicant’s request for rejoinder is delayed until the elected invention and the non-elected invention share identical allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim; Bok Hoen et al. (US 6413321 B1). Kim also teaches a multi-chamber system with similar gas distribution therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716